UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4255


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

MICHAEL ANTHONY MCEACHIN,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley, Jr., Senior District Judge. (1:18-cr-00240-NCT-2)


Submitted: August 24, 2021                                   Decided: September 7, 2021


Before NIEMEYER, KING, and THACKER, Circuit Judges.


Affirmed in part, vacated in part, and remanded by unpublished per curiam opinion.


Todd A. Smith, SMITH GILES PLLC, Graham, North Carolina, for Appellant. Sandra J.
Hairston, Acting United States Attorney, Kyle D. Pousson, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      In September 2018, Michael Anthony McEachin pled guilty, pursuant to a written

plea agreement, to possession of a firearm as a convicted felon, in violation of 18 U.S.C.

§§ 922(g)(1), 924(a)(2).    The district court sentenced McEachin to 70 months’

imprisonment and 3 years of supervised release. The district court entered the underlying

criminal judgment in March 2019, only a few months prior to the Supreme Court’s

landmark decision in Rehaif v. United States, 139 S. Ct. 2191 (2019).

      McEachin timely appealed, and counsel initially submitted a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), averring that there were no meritorious issues

for appeal, but asking us to review the validity of McEachin’s guilty plea and the

reasonableness of his sentence.      Following McEachin’s submission of a pro se

supplemental brief identifying Rehaif as a possible basis for relief, counsel submitted a

supplemental merits brief raising two arguments based on Rehaif. Specifically, McEachin

argued that, in light of Rehaif, the underlying indictment was invalid and that his guilty

plea should be reversed because the district court committed plain error in accepting the

plea without advising McEachin of the knowledge-of-status element of the § 922(g)

charge.

      This appeal was first placed in abeyance for our decision in United States v.

Lockhart, No. 16-4441, following which McEachin filed a second supplemental brief. The

appeal was then placed in abeyance pending issuance of our mandate in United States v.

Gary, No. 18-4578.



                                            2
       After the Supreme Court decided Greer v. United States, 141 S. Ct. 2090 (2021),

the Government moved to remove this case from abeyance and filed a formal response

brief. Although afforded the opportunity to file a supplemental reply, McEachin has

declined to do so. The appeal is now ripe for disposition. For the reasons explained below,

we affirm the judgment in part as to McEachin’s conviction, but vacate the judgment as to

McEachin’s sentence and remand this case to the district court for resentencing consistent

with United States v. Rogers, 961 F.3d 291, 296-301 (4th Cir. 2020).

                                             I.

       We turn first to McEachin’s Rehaif challenge to his guilty plea. Because McEachin

did not raise this argument in the district court, our review is limited to plain error. See

United States v. Caldwell, No. 19-4019, 2021 WL 3356951, at *13 (4th Cir. Aug. 3, 2021)

(observing that “plain-error review applies to unpreserved Rehaif errors”).

       In Greer, which involved two defendants—Gary and Greer—who, prior to Rehaif,

were convicted of violating 18 U.S.C. § 922(g)(1), the Supreme Court considered whether

the defendants “[were] entitled to plain-error relief for their unpreserved Rehaif claims.”

141 S. Ct. at 2096; see id. at 2095. A federal jury convicted Greer following a trial, and

Gary pled guilty. Id. at 2096. The Supreme Court concluded that neither defendant was

entitled to relief, id., holding, as relevant here, that Gary had not met his “burden of

showing that, if the [d]istrict [c]ourt had correctly advised him of the mens rea element of

the offense, there [was] a ‘reasonable probability’ that he would not have pled guilty,” id.

at 2098. In reaching this conclusion, the Supreme Court found relevant that, “[b]efore [his]

felon-in-possession offense[], . . . Gary had been convicted of multiple felonies,” id. at

                                             3
2097; Gary had not contested “the fact of [his] prior convictions”; Gary conceded his status

as a felon at his plea hearing; and he neither argued nor presented any evidence establishing

that he was unaware of his status as a convicted felon, id. at 2098. The Supreme Court

opined, quite simply, that the existence of Gary’s “prior convictions [was] substantial

evidence” that Gary indeed knew that he was a felon. Id. at 2097-98.

       Considered within this framework, we conclude that McEachin’s Rehaif plain-error

argument fails. Like Gary, McEachin admitted during his plea colloquy that he was a

convicted felon at the time he possessed a firearm. Also like Gary, McEachin has not

presented any evidence showing that he was then unaware of his felon status. At the most,

McEachin twice contends in footnotes “that he would have exercised his right to trial had

he known that the Government had to prove that he knew that he was in a barred class of

people allowed to own firearms.” (Supp. Br. (ECF No. 22) at 7 n.3 & 11 n.5). But this

type of unsupported assertion is not sufficient to carry the defendant’s burden under Greer.

Finally, we observe that information contained in McEachin’s presentence report—

including McEachin’s prior state and federal felony convictions, that McEachin was on

unsupervised probation for a misdemeanor state offense at the time he committed the

underlying federal crime, and a statement McEachin made upon his arrest—undercuts the

notion advanced here that McEachin was unaware of his felon status when he was found

in possession of a firearm. See Greer, 141 S. Ct. at 2098 (explaining that, “when an

appellate court conducts plain-error review of a Rehaif instructional error, the court can

examine relevant and reliable information from the entire record—including information

contained in a pre-sentence report”).

                                             4
       Upon review, we hold that McEachin does not have a viable basis on which to

contend that he did not know of his felon status. Accordingly, we reject McEachin’s

substantive Rehaif challenge to his conviction.

       We turn, briefly, to McEachin’s secondary Rehaif arguments.              Specifically,

McEachin first asserts that the indictment was insufficient to confer subject matter

jurisdiction on the district court because it did not include the knowledge-of-status element

of the § 922(g) charge. However, it is well settled that a defect in an indictment does “not

deprive a court of its power to adjudicate a case.” United States v. Cotton, 535 U.S. 625,

630 (2002). And, while not binding on us, we note that the First Circuit recently relied on

Cotton to reject essentially the same jurisdictional argument McEachin advances here. See

United States v. Farmer, 988 F.3d 55, 60-61 & n.3 (1st Cir.), petition for cert. filed (U.S.

July 6, 2021) (No. 21-5011). Relatedly, McEachin claims that the indictment is invalid or

defective in that, as pled, McEachin is exposed to a potential double jeopardy violation in

that he could be charged separately for the same criminal conduct. But McEachin does not

fully expand on this claim or point us to any supporting authority. We thus reject both of

McEachin’s ancillary Rehaif claims.

                                             II.

       We turn, then, to the issues raised in counsel’s Anders brief. First, counsel asks us

to review the validity of McEachin’s guilty plea. Before accepting a guilty plea, the district

court must conduct a colloquy in which it informs the defendant of, and determines that he

understands, the nature of the charges to which he is pleading guilty, any mandatory

minimum penalty, the maximum penalty he faces, and the rights he relinquishes by

                                              5
pleading guilty. Fed. R. Crim. P. 11(b)(1); United States v. Williams, 811 F.3d 621, 622

(4th Cir. 2016). The court also must ensure that the defendant’s plea is voluntary in that it

did not result from force, threats, or promises outside the plea agreement, and is supported

by an independent factual basis. Fed. R. Crim. P. 11(b)(2)-(3); Williams, 811 F.3d at 622;

see also United States v. DeFusco, 949 F.2d 114, 119-20 (4th Cir. 1991). Because

McEachin did not move to withdraw his guilty plea or otherwise preserve any error in the

plea proceedings, we review the adequacy of the plea colloquy for plain error. Williams,

811 F.3d at 622.

       Our review of the transcript confirms that, apart from the Rehaif issue addressed in

Part I, the district court substantially complied with the requirements of Fed. R. Crim. P.

11, that a factual basis supported the plea, and that McEachin’s plea was knowingly and

voluntarily entered. Accordingly, McEachin’s guilty plea is valid, and we therefore affirm

his conviction.

       The final issues for our consideration relate to the imposed 70-month term of

incarceration and 3-year term of supervised release. In the Anders brief, counsel asks that

we review the overall reasonableness of McEachin’s sentence, but does not identify any

particular area of concern. We review a sentence “under a deferential abuse-of-discretion

standard.” Gall v. United States, 552 U.S. 38, 41 (2007). Under this standard, a sentence

is reviewed for both procedural and substantive reasonableness. Id. at 51. In determining

procedural reasonableness, we consider, among other things, whether the district court

properly calculated the defendant’s Sentencing Guidelines range. Id. If a sentence is free



                                             6
of “significant procedural error,” then we review it for substantive reasonableness,

“tak[ing] into account the totality of the circumstances.” Id.

       Our review of the sentencing transcript confirms that the district court accurately

calculated McEachin’s advisory Guidelines range, gave the parties the opportunity to

present argument and McEachin the opportunity to allocute, considered the 18 U.S.C.

§ 3553(a) factors it deemed most relevant, and adequately explained its reasons for

imposing the custodial term of imprisonment. However, our Anders review in this case

revealed a significant sentencing error related to the three-year term of supervised release.

       Specifically, in announcing the terms of supervised release, the court only specified

a few “special” conditions of supervised release. However, in its written judgment, the

district court, in addition to these special conditions and the statutorily imposed mandatory

conditions, included 13 “standard” conditions of supervision, which the court did not

announce during the sentencing hearing.          These “standard” conditions are those

recommended by U.S. Sentencing Guidelines Manual § 5D1.3(c), p.s. (2018).

       We review de novo whether the sentence imposed in the written judgment is

consistent with the district court’s oral pronouncement of the sentence. Rogers, 961 F.3d

at 295-96. While a district court need not orally pronounce all mandatory conditions at the

sentencing hearing, “all non-mandatory conditions of supervised release must be

announced at a defendant’s sentencing hearing.” Id. at 296. The district court “may satisfy

its obligation to orally pronounce discretionary conditions through incorporation” by

reference to, for example, the standard conditions recommended by the Guidelines. Id. at

299. We recently clarified that the appropriate remedy when the district court fails to

                                             7
announce the discretionary conditions of supervised release that are later included in the

written judgment is to vacate the sentence and remand for a full resentencing hearing. See

United States v. Singletary, 984 F.3d 341, 346 & n.4 (4th Cir. 2021).

       Here, the district court failed to pronounce at McEachin’s sentencing hearing the 13

standard conditions imposed in the written judgment. Nor did the court incorporate these

conditions by reference to the Guidelines during the hearing. We conclude, therefore, that

McEachin’s sentence must be vacated. See id.

                                           III.

       In accordance with Anders, we have reviewed the entire record and have found no

other meritorious grounds for appeal. Therefore, for the reasons outlined above, while we

affirm McEachin’s conviction, we vacate his sentence and remand for resentencing. This

court requires that counsel inform McEachin, in writing, of the right to petition the

Supreme Court of the United States for further review. If McEachin requests that a petition

be filed, but counsel believes that such a petition would be frivolous, then counsel may

move in this court for leave to withdraw from representation. Counsel’s motion must state

that a copy thereof was served on McEachin. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                  AFFIRMED IN PART,
                                                               VACATED IN PART, AND
                                                                         REMANDED




                                            8